Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An automated threat assessment system for authorizing resource transfers between distributed IoT components, the system comprising:
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
receive, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receive information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determine a first device profile associated with the first autonomous IoT device;
determine a second device profile associated with the second autonomous IoT device;
determine a first exposure score for the first autonomous IoT device based on the first device profile;
determine a second exposure score for the second autonomous IoT device based on the second device profile;
determine whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determine that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

Independent claim 15:
15.	A computer implemented method for an automated threat assessment system for authorizing resource transfers between distributed IoT components, the method comprising:
receiving, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receiving information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determining a first device profile associated with the first autonomous IoT device;
determining a second device profile associated with the second autonomous IoT device;
determining a first exposure score for the first autonomous IoT device based on the first device profile;
determining a second exposure score for the second autonomous IoT device based on the second device profile;
determining whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determining that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

Independent claim 20:
20.	A computer program product for an automated threat assessment system for authorizing resource transfers between distributed IoT components, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:
receive, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receive information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determine a first device profile associated with the first autonomous IoT device;
determine a second device profile associated with the second autonomous IoT device;
determine a first exposure score for the first autonomous IoT device based on the first device profile;
determine a second exposure score for the second autonomous IoT device based on the second device profile;
determine whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determine that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/